Case 1:19-cr-00035-TSK-MJA Document 14 Filed 06/20/19 Page 1of5 PagelD #: 25

 

UNITED STATES DISTRICT COURT FILED

Northern District of West Virginia JUN 20 2019

U.S. DISTRICT COURT.|
‘ Ne tT. /
CLARKSBURG, wy 26301

1:19-CR-35

United States of America
Vv.

. Criminal Action No.
Quionte Crawford

 

Neeoe” Newaet! Neeeee nee” Seca”

Defendant
ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

500 West Pike Street, Clarksburg, West Virginia
Place

The defendant must appear at:

 

 

AS ORDERED by the Magistrate or District Judge

Date and Time

 

(5) The defendant must sign an Appearance Bond, if ordered.

 

Page | of 4
Case 1:19-cr-00035-TSK-MJA Document 14 Filed 06/20/19 Page 2 of 5 PagelD #: 26

ADDITIONAL CONDITIONS OF RELEASE

ITIS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below

( ) (©) The defendant is placed in the custody of:

Person or organization
Address (only if above is an organization)

 

 

City and state Tel, No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court
immediately ifthe defendant violates a condition of release or is no longer in the custodian’s custody.

( %) (7) The defendant shall:

(xX) @
XxX) (b)
{c)
(d)
(e)
()

NN Of i,

*<
we Set! Se! Sat! et

( X) (g)

€  ) )
€ ) @

C ) @
CX) &)
CX) @
( X) (m)

( X) (n)

(X) (0)
(59 ©)

KC ox) @

CX) @

CX)
(X) @

Signed:

 

Custodian Date

submit to supervision by and report for supervision to United States Probation, 320 West Pike Street, Clarksburg. WV

telephone number 304-624-550ggo later than by 4:00 PM June 20, 2019 T hans.

continue or actively seek employment.

continue or start an education program. -

surrender any passport to:

not obtain a passport or other international travel document.

abide by the following restrictions on personal association, residence, or travel:
Or one Dyke 2h LIU

avoid all contact, directly or indirectly, with any person who is or may Bea victim or witness in the investigation or prosecution,

including: _anyone who is named in the indictment/information against you unless that person is your spouse, child,

parent or sibling.

get medical or psychiatric treatment:

 

 

 

 

 

 

 

return to custody each at o’clock after being released at o’clock for employment,
schooling, or the following purposes:

 

 

maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer
considers necessary.

not possess a firearm, destructive device, or other weapon.

not consume alcohol.

not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a
medical practitioner.

submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used
with random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any
form of prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the
efficiency and accuracy of prohibited substance screening or testing.

participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office

or supervising officer.

participate in one of the following location restriction programs and comply with its requirements as directed.

(  ) G) Curfew. You are restricted to your residence everyday from to or as
directed by the pretrial services office or supervising officer; or

c (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious

services; medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
obligations; or other activities approved in advance by the pretrial services office or supervising officer; or

( ) Git) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities
and court appearances or other activities specifically approved by the court.

ue
elec ner
submit to locatio ‘monitoring as directed by the en services ~., a ON officer and comply with ail of the program

requirements and instructions provided. Ce
(+) You must pay all or part of the cost 6 Non program SN y on your ability to pay TNS by the pretrial services office
or supervising officer.

report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel,
inched sunests questioning, or traffic stops. al

not purchase, possess or use any paraphernalia related to any controlled substance.

not purchase, possess or consume any organic or synthetic intoxicants, including bath salts, synthetic cannabinoids or other
designer stimulants, and shall not frequent places that sell or distribute synthetic cannabinoids or designer stimulants.

Page 2 of 4
Case 1:19-cr-00035-TSK-MJA Document 14 Filed 06/20/19 Page 3 of 5 PagelD #: 27

 

ADDITIONAL CONDITIONS OF RELEASE
( X) (v) not abuse prescription medication.
( X) (¥) shall be prohibited from possessing a potentially vicious/dangerous animal or residing with anyone who possesses a potentially
vicious animal. The Probation Officer has sole authority to determine what animals are considered to be potentially
wwe wicious/dangerous.
¢«-"") (w) participate in a program of mental health counseling if directed by the pretrial services office or supervising officer.

 

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined
not more than $250,000 or imprisoned for not more than 10 years, or both;
(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not
more than $250,000 or imprisoned for not more than five years, or both;
(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;
(4) amisdemeanor— you will be fined not more than $100,000 or imprisoned not more than one year, or both.
A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions

set forth above.

 

Defendant's Signature

 

fur rome WU

City and State

Page 3 of 4
Case 1:19-cr-00035-TSK-MJA Document 14 Filed 06/20/19 Page 4 of 5 PagelD #: 28

 

Directions to the United States Marshal

(>The defendant is ORDERED released after processing.
( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the

defendant has posted bond and/or complied with all other conditions for release, _Ifstill-in-custody;-the, defendant must be
produced before the appropriate judge at the time and place specified.

Date: (yo. 2O * LS I~

, Judicial Officer's ’s Signature Pe
Michael J. Aloi, United States Magistrate Judg

Printed name and title

 

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE US. ATTORNEY U.S. MARSHAL

Page 4 of 4
Case 1:19-cr-00035-TSK-MJA Document 14 Filed 06/20/19 Page 5 of5 PagelD #: 29

AO 199C, (Rev. 09/08) Advice of Penalties Page 3 of 4 Pages

 

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S.ATTORNEY — U.S. MARSHAL

Page 4 of 4 Pages

MAINTENANCE OF EMPLOYMENT

In supplement to condition 7(b) of the Order Setting Conditions of Release, Defendant shall, if not engaged as a full time student in an accredited
college or university seeking a post high school degree, seek employment, full or part-time, as follows:

1) shall weekly make contact with at least three (3) prospective employers;

2) if offered full or part-time employment with any prospective employer so contacted, shall accept such employment;

3) once employed, shall continue in and maintain such employment and not lose or vacate that employment through fault of the Defendant;

4) shall not change employment without the prior permission of Defendant’s pre-trial officer;

5) shall report weekly all contacts with prospective employers to Defendant’s pre-trial officer; and

6) once employed, shall report monthly all wages earned and hours worked and account for any expenditures from the earnings from said
employment to Defendant’s pre-trial officer on such forms as may be approved by said officer.

ADDITIONAL TERMS OF PRE-SENTENCE RELEASE AND PRE-TRIAL RELEASE
IN A CHILD PORNOGRAPHY CASE

1) Defendant shall not possess or use a computer, or any other electronic device (including but not limited to cellular telephones with internet
capability) capable of being connected to the internet.

2) Defendant shall not connect to the internet for any purpose.

3) Defendant shall not aid or assist another to connect to the internet for any purpose.

4) Defendant shall not possess or use a telephone which is capable of taking, storing or sharing digital images.

5) Defendant shall not possess any sexually explicit movies, videos, CD’s, magazines nor shall Defendant possess any device which stores digital
images including but not limited to digital images of sexually explicit activities.

6) Defendant shall not have any contact with any child under the age of 18 years.

7) Defendant shall not visit any school or public facility where he may be in contact with a child under the age of 18 years.

8) Defendant shall forthwith comply with all applicable federal and state sex offender registration requirements and laws and shall update the same
as required by law.

9) Defendant shall not associate with any person who is known by Defendant to view or exchange images or pictures of child pornography (sexually
explicit and provocative acts and poses involving persons under the age of 18 years).

10) Defendant shall not view any sexually explicit movies, videos, CD’s, magazines nor shall Defendant possess any device which stores or is
capable of permitting the viewing of digital images including but not limited to digital images of sexually explicit activities.

11) Defendant shall consent to a search of his residence, motor vehicle, and storage facility located on the same property as his residence by his
pretrial services/probation officer for the purpose of determining whether Defendant is in compliance with the Order Setting Conditions of Release.
12) Defendant shall consent to his pretrial services/probation officer viewing on premises or removing any item for viewing off premises which
is suspected of being possessed in violation of the Order Setting Conditions of Release.

13) Defendant shall surrender to his pretrial services/probation officer anything which the officer determines is being possessed by Defendant in
violation of the Order Setting Conditions of Release.
